Exhibit 10.1

September 10, 2020

Brian Nicholson

Chief Financial Officer

Extended Stay America, Inc.

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Dear Brian:

Following up our previous discussion, this letter agreement confirms the terms
of your continued employment during the transition period from your leadership
to David Clarkson.

By counter-signing below, you hereby resign from your positions as Chief
Financial Officer of Extended Stay America, Inc. (“ESA”) and ESH Hospitality,
Inc. (“ESH”), and your officer positions in ESA and ESH’s various subsidiaries
on September 10, 2020. As of September 11, 2020, the following terms will become
effective:

 

New Title    Advisor, reporting to the Chief Financial Officer. You will be an
employee of ESA Management, LLC and not an independent contractor. Length of
Assignment   

September 11, 2020 through February 12, 2021. Your separation date shall be
February 12, 2021.

Duties    Assistance and advice as needed and requested by Chief Financial
Officer to support transition. Support    You will work remotely. Salary    You
will continue to be paid your base salary at the annual rate of $470,350. You
will be paid bi-weekly through ESA normal payroll process. Ordinary tax, benefit
and other required payroll deductions and withholdings will continue to be taken
through your employment period. Benefits    You will continue to be eligible to
participate in ESA’s standard benefits program through your employment. Upon
termination, you are eligible to continue benefits coverage through COBRA.
Annual Incentive    You are not eligible to participate in the Extended Stay
America, Inc. Annual Incentive Plan. Time and Performance RSUs    Restricted
Stock Units will continue to vest as scheduled per the terms of the 2018, 2019,
and 2020 Long Term Incentive Plan Restricted Stock Unit Agreement;. Severance   
At the end of your period of employment and subject to the Release Effective
Date (as defined below) occurring, you will be entitled to the benefits under
the Extended Stay America, Inc. Executive Severance Plan except the cash
severance payment will be $766,670.5 (representing an annual salary component
equal to sixty three percent (63%) of your annual base salary, and a target
annual bonus component equal to one hundred percent (100%) of your annual base
salary). The cash severance payment will be paid promptly following the Release
Effective Date but in any event on or before March 15, 2021. For the avoidance
of doubt, you will be entitled to this payment if your employment



--------------------------------------------------------------------------------

     is terminated as a result of your death or disability or if you voluntarily
terminate your employment
prior to February 12, 2021. If your employment is terminated by ESA Management
LLC without
Cause (as defined in the Severance Plan) prior to February 12, 2021, (i) your
cash severance payment
will be increased by the salary you would have received for the period from the
date of termination
through February 12, 2021 and (ii) you will be entitled to immediate vesting of
the portion of the
Restricted Stock Units that would have vested through February 12, 2021. Code
Section 409A   

You and Company acknowledge and agree that as of September 11, 2020 you will
commence transition services as an employee of ESA at a rate that is less than
20% of the average level of bona fide services provided by you to ESA over the
36-month period immediately preceding such date. Consequently, it is intended
that as of September 10, 2020 you shall incur a “separation from service” with
ESA within the meaning of Section 409A of the Internal Revenue Code and the
regulations promulgated thereunder (including for purposes of ESA’s Deferred
Compensation Plan).

Release    At the end of your period of employment and within 21 days after the
date of your termination, you will execute a release as provided in Extended
Stay America, Inc. Executive Severance Plan. The date that the release becomes
irrevocable is herein referred to as the “Release Effective Date”. If your
employment ends by reason of your death, the date of your death will be deemed
to be the Release Effective Date. Restrictive Covenants    You will be subject
to, and required to comply with, the covenants and other provisions contained in
Section 6 of the Severance Plan provided that the Restricted Period (as defined
in the Severance Plan) shall begin on September 11, 2020.

Brian, thank you for your contributions to ESA during your tenure and wish you
the best going forward.

Please sign below to reflect your agreement to the terms outlined in this
memorandum and return to

my attention.

Sincerely,

/s/ Kevin Henry

Kevin Henry

Chief Human Resource Officer

 

Accepted and agreed /s/ Brian Nicholson

Brian Nicholson

Date: September 10, 2020